           Case 1:21-cv-02973-VSB Document 33 Filed 08/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                             8/22/2021
                                                          :
JOSE RODRIGUEZ,                                           :
                                                          :
                                        Plaintiff,        :
                                                          :         21-CV-2973 (VSB)
                      -against-                           :
                                                          :              ORDER
                                                          :
MASSIVE ACTION, LLC, et al.,                              :
                                                          :
                                                          :
                                        Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On August 19, 2021, Defendant Amazon.com Services LLC (“Amazon”) filed a motion

to dismiss the complaint for failure to state a claim, or in the alternative for a more definite

statement, pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(e). (Doc. 29.) Under

Federal Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion

under Rule 12(b) to amend the complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by September 9, 2021. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by September 20, 2021. Defendant Amazon’s reply, if

any, shall be served by October 4, 2021.

        The Clerk of Court is respectfully directed to mail a copy of this order to Pro Se Plaintiff.

SO ORDERED.

Dated: August 22, 2021
       New York, New York
